         Case 1:18-cv-00681-RJL Document 179 Filed 04/15/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,                   Civil Action No. 1:18-cv-00681-RJL
    v.                                                     Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                              Defendants.




               PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants have argued that discovery in this matter should be extended because other

information will someday emerge to support Defendants’ accusations about Plaintiff Aaron Rich.

In particular, Defendants have repeatedly cited a Freedom of Information Act (“FOIA”) suit

brought by one of Defendant Butowsky’s attorneys, Ty Clevenger,1 which Defendants have

asserted would reveal the existence of an alleged Federal Bureau of Investigation (“FBI”) report

linking Seth Rich to WikiLeaks. Defendants have claimed that such a report exists for more than

three years now, notwithstanding the fact that, to date, Defendants have never identified anyone

who claims to have reviewed such a report, the FBI has denied it has such a report, and no

documentary evidence has emerged in support of Defendants’ theory. Plaintiff writes to notify

the Court that on April 4, 2020, the United States District Court for the Eastern District of New



1
  Mr. Clevenger was previously Defendant Butowsky’s attorney in this case, but withdrew his
request to appear pro hac vice in this case following briefing on his extensive disciplinary history
in this District and elsewhere, see Dkt. 24, Dkt. 32, and is Defendant Butowsky’s current counsel
in his Texas litigation against Plaintiff’s attorneys.
         Case 1:18-cv-00681-RJL Document 179 Filed 04/15/20 Page 2 of 5



York granted the FBI’s summary judgment motion against Mr. Clevenger and closed the case.

Ty Clevenger v. Department of Justice, et al., 1:18-cv-01 568-WFK-LB (EDNY) (Dkt 58).

       As background, Defendants have suggested in several filings that this Court should

extend discovery because of the likelihood that Mr. Clevenger’s litigation would reveal evidence

supporting their three-year-old theory that Seth Rich stole documents from the DNC and sold

them to WikiLeaks. See e.g., Dkt. 106 at 5-6, 9 (“More importantly for present purposes, after a

long-period of denying that any such report existed, a Federal District Judge has recently

determined that the FBI has failed to search in the most obvious place for the FBI report, namely

its Computer Analysis and Response Team (or “CART”).”);               Dkt. 106-1 at 3 (citing Ty

Clevenger v. Department of Justice, et al., 1:18-cv-01 568-WFK-LB); Dkt. 130 at 8-9 (“Plaintiff

minimizes the import of the FBI report documenting the existence of Seth Rich’s

communications with Wikileaks . . . . The point at this particular juncture in the litigation is that

the FBI has only just now, after years of claiming to have searched everywhere for the report,

admitted that it has not, in fact, searched the locations most likely to house the report, the

FBI’s CART [Computer Analysis Response Team] division and the FBI’s Washington Field

Office. . . . The Court decision making this finding is a little more than one month old. Following

up will necessarily require additional time.” (emphasis in original)). Defendants have stated that

“[p]roof of the existence of the [FBI] report would shatter [the] consensus” and would “have a

major impact on this case.” Id. at 9.

       Leaving aside the accuracy of Defendants’ prior descriptions of Mr. Clevenger’s FOIA

litigation, the Eastern District of New York has now analyzed and rejected Mr. Clevenger’s

claims, and closed his case, leaving Defendants in the same place they have been for the last

three years—without a shred of evidence supporting Defendants’ theory that this alleged report




                                                -2-
          Case 1:18-cv-00681-RJL Document 179 Filed 04/15/20 Page 3 of 5



exists. The court held that the FBI’s fruitless search for the requested file was “reasonably

calculated to locate responsive documents,” and unsurprisingly rejected the persuasive value of

Mr. Butowsky’s declaration that an unnamed “friend” at the FBI “‘personally viewed records’

that were downloaded from Seth Rich’s computer” to the FBI. Clevenger, 1:18-cv-01 568-

WFK-LB (Dkt. 58 at 17-18) (citation omitted). Conveniently, Mr. Butowsky did not identify his

so-called “friend” in Mr. Clevenger’s litigation, nor has he identified this “friend” in this

litigation notwithstanding directly applicable interrogatories and document requests. See e.g.,

Dkt. 63-1 at 7; Dkt. 68-1 at 6; Dkt. 93-4 at 9, 17-19; Dkt. 116-8 at 30. In rejecting Mr.

Butowsky’s latest reliance on anonymous sources, the court explained that:

        the Butowsky declaration is wholly insufficient. The Court has no information as
        to what position Butowsky’s “friend” held, when that “friend” held the position,
        or what the “friend” personally viewed regarding Seth Rich’s records. . . . The
        declaration here provides no information regarding Butowsky’s friend’s official
        duties or whether he obtained “personal knowledge” of the alleged records during
        the course of his official duties.

Id. at 18 n. 15.

        The Eastern District of New York’s recent opinion and order underscores why the Court

should reject Defendants’ repeated pleas to pursue endless, and entirely unsubstantiated, theories

about Plaintiff’s brother. Defendants and their counsel have pursued these theories for more than

three years now, with nothing to show for their efforts apart from the harm they have inflicted

upon an innocent family. Further delays in this litigation will only serve to prejudice Plaintiff

and waste judicial resources.




                                              -3-
        Case 1:18-cv-00681-RJL Document 179 Filed 04/15/20 Page 4 of 5



Dated: April 15, 2020
                                    s/ Michael J. Gottlieb
                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                    WILLKIE FARR & GALLAGHER LLP
                                    1875 K Street NW
                                    Washington, DC 20006
                                    Tel: (202) 303-1000
                                    Fax: (202) 303-2000
                                    mgottlieb@willkie.com

                                    JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                    MERYL C. GOVERNSKI (D.C. Bar No.
                                    1023549)
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW
                                    Washington, DC 20005
                                    Tel: (202) 237-2727
                                    Fax: (202) 237-6131
                                    jriley@bsfllp.com
                                    mgovernski@bsfllp.com

                                    Attorneys for Plaintiff Aaron Rich




                                     -4-
         Case 1:18-cv-00681-RJL Document 179 Filed 04/15/20 Page 5 of 5



                               CERTIFICATE OF SERVICE
       The undersigned counsel certifies that on April 15, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document was also

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

       Dated: April 15, 2020

                                         /s/ Michael J. Gottlieb
                                         MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                         WILLKIE FARR & GALLAGHER LLP
                                         1875 K Street NW
                                         Washington, DC 20006
                                         Tel: (202) 303-1000
                                         Fax: (202) 303-2000
                                         mgottlieb@willkie.com

                                         Attorney for Plaintiff Aaron Rich




                                           -5-
